Title: To Alexander Hamilton from Walter Livingston, 22 April 1796
From: Livingston, Walter
To: Hamilton, Alexander


Livingston Manor [New York] April 22, 1796. Asks Hamilton to serve as his attorney in a suit against “the Executors of my late brother Robt. C. L. for the recovery of my ⅓ of three Bonds given to him by Mr. Robt. Morris for £3333 23/68 pensy. Curry. each—as a doceur for not biding for the Lands held by Massachusets in this State.… to Consult with Mr. Saml. Jones, respecting the Action commenced for me against Jno. R. Livingston for ½ of the Ship Somerset and her Cargo,” and to “consult with Mr. Jones respecting the Suit commenced against Ben. Seixes on his Note in favor of P Colt for 10977 Dols. Defd. Debt.”
